Case 1:20-cv-00216-MSM-PAS Document 173-8 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 1 of 2 PageID #: 10322



                                           Jervis Vernon

  Biographical Information

     •   Jervis H. Vernon is a 39-year old man originally from Jamaica.
     •   Mr. Vernon has lived in the U.S. continuously since arriving in 2014.
     •   Prior to his detention, Mr. Vernon lived in Hartford, Connecticut with his wife, Anesia
         Knight, a U.S. citizen.
     •   Mr. Vernon’s uncle, Clive Morrison, also lives in Hartford and is also a U.S. citizen.
     •   Mr. Vernon has been employed in Hartford and has made this country his home.
     •   Mr. Vernon’s family have actively participated in his immigration case and supported his
         efforts to remain in the United States.

  Immigration History and Removal Proceedings

     •   Mr. Vernon entered the U.S. on visitor visa in 2014 and has not left since.
     •   On April 9, 2018, Mr. Verson and his wife filed the paperwork to apply for lawful
         permanent resident status for Mr. Vernon based on their marriage: a Form I-130 relative
         petition and a Form I-485 application for adjustment of status. Both are still pending.
     •   In April 2019, DHS charged Mr. Vernon as being removable for overstaying his visa; in
         May 2019, DHS additionally charged him as removable for seeking admission by fraud
         or misrepresentation.
     •   ICE took Mr. Vernon into custody in February 2020 and detained him at the Bristol
         County House of Correction in Massachusetts.
     •   Mr. Vernon’s removal proceedings are ongoing. His next immigration court hearing is
         scheduled for June 25, 2020.
     •   On April 4, 2020, through the class action suit Savino v. Souza, No. 20-cv-10617-WGY
         (D. Mass.), Mr. Vernon was ordered released on bail from Bristol County, with an
         explicit limitation that any re-arrest be pursuant to a court-issued warrant or final removal
         order. See Exhibit A (Savino Order). Mr. Vernon was released on April 6. The
         government moved for reconsideration and on April 7 the court granted reconsideration
         and vacated the bail order as to Mr. Vernon. Savino, No. 20-cv-10617, Dkt. No. 54. ICE
         agents re-arrested Mr. Vernon on April 13, and detained him at Wyatt on April 14.

  If Released

     •   If released, his uncle, Clive Morrison, is able to pick Mr. Vernon up and bring him back
         to his home at 402 Bellevue St., Hartford Connecticut, where he can remain. See Exhibit
         B (Declaration of Ethan Ackerman).
     •   Mr. Vernon would have his own room in the Morrison family’s home, which would be
         sufficient to allow Mr. Vernon to maintain social distancing and abide by any conditions
         the Court may impose. Mr. Morrison has confirmed that he will facilitate his nephew’s
         quarantine, and that Mr. Vernon will be able to isolate himself from the community as
         well as from other members of the household for 14 days, or more if needed. Id.
     •   Mr. Vernon’s wife, Anesia Knight, also actively supports Jervis’ release, but Mrs.
         Knight’s sister resides with her and is suffering from active sickle cell disease, putting

                                                   1
Case 1:20-cv-00216-MSM-PAS Document 173-8 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 2 of 2 PageID #: 10323



         her at high risk for COVID-19.
     •   Mr. Morrison and Mrs. Knight will ensure Mr. Vernon’s compliance with the Court and
         ICE’s conditions of release. Id.
     •   As an alternative, if the Court is not inclined to release Mr. Vernon to his uncle’s home,
         Mr. Vernon can instead reside at OpenDoors, a Providence supervised housing site and
         accompanying support program specifically for people with criminal records. See
         Declaration of Nick Horton, Director of Open Doors R.I., Dkt. No. 61-6.

  Medical Conditions

     •   [REDACTED]

  Criminal History

     •   Mr. Vernon has not been convicted of any crime in over 10 years. During his over five
         years in the U.S., Mr. Vernon has not even been charged with a violent crime.
     •   On April 24, 2019, Mr. Vernon was charged with failure to appear related to
         misdemeanor traffic citations, but was subsequently nolle prosequi.
     •   In 2002, Mr. Vernon was convicted of assault in Jamaica. In 2004, he was convicted of
         assault, rape, robbery, and handling stolen goods in the U.K. He served time in prison in
         the U.K. and was deported to Jamaica in 2006. In 2009, Mr. Vernon was convicted of
         robbery with aggravation in Jamaica and sentenced to five years.
     •   Mr. Vernon fully served his sentences in Jamaica and the U.K. for those foreign
         convictions, has expressed remorse for his past crimes, and is committed to making a new
         life in the US, focused on supporting his family.




                                                  2
